392 U.S. 299 (1968)
JONES
v.
UNITED STATES.
No. 135.
Supreme Court of United States.
Decided June 10, 1968.
ON PETITION FOR REHEARING.
Herbert Monte Levy for petitioner.
Solicitor General Marshall, Assistant Attorney General Vinson, and Philip R. Monahan for the United States.
PER CURIAM.
The petition for rehearing is granted and the order denying the petition for writ of certiorari, 389 U. S. 835, is set aside. The petition for a writ of certiorari is granted. The judgment of the Court of Appeals for the Second Circuit is vacated and the case is remanded to that court for further consideration in light of Bruton v. United States, 391 U. S. 123. See Roberts v. Russell, ante, p. 293.
MR. JUSTICE HARLAN and MR. JUSTICE WHITE dissent for the reasons stated in MR. JUSTICE WHITE'S dissenting opinion in Bruton v. United States, 391 U. S. 123, 138 (1968).
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.